

image01.jpg [image01.jpg]    
                 Corporate Office
1340 Treat Blvd., Suite 600
Walnut Creek, CA 94597
Phone 925.948.3642
Fax 925.947.0914





TO:Sonny PenningtonFROM:George YuhasDATE:March 1, 2020RE:Modification and
Extension of February 27, 1998 Employment Agreement and Non-Competition
Agreement, as amended June 2, 2003, April 10, 2006, July 1, 2008, March 30,
2012, March 1, 2014, and March 1, 2016, and March 1, 2019 (this "Amendment")

         


Dear Sonny:


Per recent discussions, this Amendment modifies and extends your February 27,
1998 Employment Agreement, as amended, most recently on March 1, 2018 (as
amended, the "Employment Agreement") and your February 27, 1998 Non-Competition
Agreement, (as amended, the “Non-Competition Agreement"), as follows:


1)During the period from March 1, 2020 through February 28, 2022 effective as of
March 1, 2020 (the "Term"), you will continue in your role as "Director of
Special Projects" for the Corporate Division of Central Garden & Pet Company
(the "Company"); provided, however that the Company may terminate your
employment upon ninety (90) days' written notice. In the event of such
termination, you shall be entitled to twelve (12) months' severance payments.
You may terminate the employment relationship upon ninety (90) days notice.


2)Effective as of March 1, 2020, your base salary will be $104,000 annually. You
will be expected to work a maximum of 500 hours per year (including travel time
and Board Meeting time and shall not be required to relocate or commute on a
regular basis from Madison, GA).


3)The Non-Competition Agreement will terminate two years after the end of your
employment with the Company.


4)This Amendment will be governed and construed in accordance with the laws of
the State of Georgia.


5)Except as herein modified (or modified by the June 2, 2003 amendment, the
April 10, 2006 amendment, the July 1, 2008 amendment, the March 30, 2012
amendment, the March 1, 2014 amendment, or the March 1, 2016 amendment or the
March 1, 2018 amendment), the terms and provisions of the Employment Agreement
and Non-Competition Agreement will remain in full force and effect.



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first written above.









/s/ GEORGE YUHAS/s/ BROOKS M. PENNINGTON IIIGeorge YuhasBrooks M. Pennington,
IIIGeneral CounselCentral Garden & Pet


